                                                                          Case 4:20-cv-04927-YGR Document 30 Filed 06/09/21 Page 1 of 1




                                                                  1

                                                                  2

                                                                  3                                      UNITED STATES DISTRICT COURT
                                                                  4                                    NORTHERN DISTRICT OF CALIFORNIA
                                                                  5

                                                                  6

                                                                  7   BETTY TURNER, AS SUCCESSOR-IN-INTEREST              Case No. 4:20-CV-4927-YGR
                                                                      TO ROBERT TURNER, DECEASED,
                                                                  8                                                       ORDER OF DISMISSAL UPON SETTLEMENT
                                                                                   Plaintiff,
                                                                  9                                                       Re: Dkt. No. 29
                                                                             vs.
                                                                 10
                                                                      CRANE CO.,
                                                                 11
                                                                                    Defendant.
                                                                 12
                               Northern District of California
United States District Court




                                                                 13          The parties to this action, by and through their counsel, have advised the Court that they have
                                                                 14   finalized the terms of their compromise with the exchange of settlement funds forthcoming. (Dkt. No.
                                                                 15   29.) Accordingly, it is ORDERED that this case is DISMISSED. It is further ORDERED that if any party
                                                                 16   certifies to this Court, with proper notice to opposing counsel within sixty (60) days from the date
                                                                 17   below, that settlement has not in fact occurred, this order shall be vacated and this case shall be
                                                                 18   restored to the calendar for further proceedings.
                                                                 19          This Order terminates the case.
                                                                 20          IT IS SO ORDERED.
                                                                 21
                                                                      Dated: June 9, 2021
                                                                 22
                                                                                                                            ____________________________________
                                                                 23                                                             YVONNE GONZALEZ ROGERS
                                                                                                                            UNITED STATES DISTRICT COURT JUDGE
                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28
